 Case: 1:17-cv-00460-MRB Doc #: 118-1 Filed: 06/25/20 Page: 1 of 4 PAGEID #: 1775




                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION AT CINCINNATI

BAOYANG CHEN,                                           Case No. 1:17-cv-460
                      Plaintiff;
                                                        Judge Michael R. Barrett
v.

GSC OPPORTUNITIES, L.P., et al.
     Defendants.




                       DECLARATION OF JUSTIN J. JOYCE
                  IN SUPPORT OF PLAINTIFF BAOYANG CHEWS
            RESPONSE TO GOLD STAR CHILI, INC'S MOTION TO DISMISS


       Now comes Justin J. Joyce, who hereby states upon penalty of perjury pursuant to 28

U.S.C. § 1746, as follows:

       1.     I have personal knowledge of the matters set forth in this declaration.

       2.     I am attorney for Plaintiff in this action. I am a member, in good standing, of the

permanent bar of this Court, the Ohio Bar, and the Kentucky Bar. I am an senior associate at the

law firm of Porter, Wright, Morris &Arthur, LLP.

       3.     Attached hereto as Exhibit 1 is a document Mr. Michael Rohrkemper brought

with him to a deposition taking place on October 14, 2019. I took this deposition, personally

received this document, and affirm that the document attached as Exhibit 1 is a true and correct

copy of the document Mr. Rohrkemper provided to me.

       I declare under penalty of perjury that the foregoing is true and correct. Executed on this

25th day of June, 2020.

                                                    ls/ Justin J. Joyce
Case: 1:17-cv-00460-MRB Doc #: 118-1 Filed: 06/25/20 Page: 2 of 4 PAGEID #: 1776



 EB-5 Investment Outline —Phase 1

 EB-5 1111171i~1'allt InVeStOt' Opp01'tUn~ty - We have been in communication with an entity
 named "Midwest EQ-5 Regional Center" (MERC) to discuss the potential for foreign investment in the
 Gold Star Chili, Inc. (GSC) franchise system. A Regional Center (MERC) is defined as "an economic
 entity, public or private, which is involved with the promotion of economic growth, improved regional
 productivity, job creation and increased domestic capital investment". Regional Centers are
 established to attract and manage EB-5 capital.

 What is EB-5? -Created in 1940 EB-5 is a specialized class of U.S. immigration visa whereby
 applicants must fulfill capital investment and job creation requirements. As with all U.S. visas, all
 processes related to EB-5 are overseen by the Department of Homeland Security's United States
 Citizenship and Immigration Services (USCIS). This is a program sponsored by the United States
 Government to create domestic jobs via foreign investment.

 Tr'OnSaCt1o11 Outlllle —The transaction being discussed can be outlined as follows:

 A joint venture (JV) entity (GSC Opportunities, LP) will be formed in which Gold Star Chili, Inc. (or a
 wholly owned subsidiary of GSC, Inc.) is a General Partner owning 1/3 of the entity and contributing
 $1.038MM in cash and $212K in other value (i.e. partial waiver of franchise fees &soft costs paid).
 Five Foreign Nationals wi)I each invest $500K (Total $2.5MM) and will be limited partners (no voting
 rights) owning 2/3 of the LP. GSC, Inc. via its wholly owned subsidiary will be the General Partner of
 the Project Owner (GSC Opportunities, LP) with total control of the project (with exception of MERC
 having a consensus role for site selection and management of EB-5 requirements).

     •   All capital contributed to the JV will be Equity Capital (as opposed to Debt) and there will be
         no obligation for repayment, no interest requirement, or no conversion features.
    •    A project entity outline, defining the legal entities involved, can be found at Tab 1
    •    A sources and uses of funds can be found at Tab 2
    •    A Pro Forma cash flow projection can be found at Tab 3
    •    Six restaurants will be built with the funds, one restaurant with owned real estate. These
         restaurants will fall under the guidelines of franchise agreements and will be held in individual
         single member LP's owned by GSC Opportunities LP.
    •    There are significant commissions ($500K) being paid to various entities, including Mason Hill
         (MERC's legal entity), for the capital raising aspects of this transaction.
    •    There can be a sale leaseback option (Real Estate) after five years but the resulting lease
         expense cannot exceed 7% of the gross sales of the related restaurant. We will have leases in
         place covering 10 plus years which will cap rent and taxes at 7% of store revenue.
    •    A separate franchise agreement will be executed between GSC, Inc. and the JV for each
         restaurant built.
    •    GSC (through a wholly owned subsidiary , GSC EB-5, Itd. "The Manager") will be the General
         Partner of GSC Opportunities, LLP and its role as General Partner will be defined by an
         operating agreement. The Manager will provide oversight and services to the operating
         entities, for a fee paid by the 1V, similar to the services and oversight provided to GSC



                                                                                        EXHIBIT 1
Case: 1:17-cv-00460-MRB Doc #: 118-1 Filed: 06/25/20 Page: 3 of 4 PAGEID #: 1777



  EB-5 Investment Outline —Phase 1

        Company owned stores. The Manager (GSC EB-5, Itd) wi!! receive a fee of $15K, per store,
        annually for the oversight services. All direct expenses of the project will be the responsibility
        of GSC Opportunities, LP. This fee will be reviewed after eve years.
    •   Distributions of earnings and profits (E&P) will not be made consistent with pro rata
        ownership (certain distributions, in the first five years will be paid at a ratio of 80%J20°r6
        versus 2/3 -1/3) but ownership will be "trued up" at a future date. The true up will be based
        on a calculation of "disproportionate" allocations of E&P. The amount of disproportionate
        allocations will be converted to additional ownership for Gold Star Chili, lnc. in the joint
        venture based on fair market value of the joint venture entity as of the date of the true up.Tax
        distributions, at a rate of 40% will be made based on the allocations of E&P. The cash flow
        impact of these distributions can be seen in the cash flow analysis (Tab 3).
    •   Mason Hill (MERC) will receive a fee of 3% of sales, for five years, to manage the EB-5 aspects
        of the organization.
    •   To satisfy the EB-5 program requirements the new stores would need to be in service within 2
        years.
    •   A store P&L pro forma, assuming owned real estate can be found at Addendum 4.
    •   A store P&L pro forma, assuming leased real estate can be found at Addendum 5.
    •   The GSC contribution would be borrowed from Huntington Bank and would be repaid over a 5
        year term (5 year term — 7 year amortization). A balloon payment (approx. $330K) would be
        made at the end of year 5 after a sale / leaseback of real estate.
    •   This debt would replace our Development Credit Facility as we would no longer look at that
        avenue for growth.
     Case: 1:17-cv-00460-MRB Doc #: 118-1 Filed: 06/25/20 Page: 4 of 4 PAGEID #: 1778




                        Gofd Star Chili, inc. and EB-5 Investor Joint Venture
                                    Phase 1 — 5 EB-5 Investors




                           GSC, Inc        ~--         ------




                          GSC - EB-5
                           Investor

                        9T% owner of
                        GSC OPP MGT

                                                  Operating       EB-5 JV- Real
--                                                Agreement       Estate Holding,
                          GSC OPP                                      LlC
Management
Agreements              MANAGEMENT,
                             LLC                                                             Gold Star Chili,
                       (General Partner)                                                          ~n~
                                                                                               Franchise
                                                                                              Agreement
                                                                      G5C
                                                                 Opportunities, LP
                          Mason Hfll

                         3°~ owner of                                          -                Llmfted
                        GSC OPP MGT                                                            Partnership
                                                                                               Agreement



                        EB-5 Investors
                              (5)

      ♦              I Limited Partners
                                                    Project 1        Project 2              Projects 3 through
                                                 Single member    Single member               15 (individual
                                                      LLC              LLC      I                LLCs}




           Investments~'~       -        ~ t
       `-~ ~SGa7r1~ $l:zsnq ~'~a1 o,,f,~GS~~Qp~~f'` i`
       ~       iro"~
              5't  vesto     ~ Zi3~Of6SG PP~~''~=%                    ~—
       Ea.                                             .I             ~, GSC, Inc, Is Managing Member
                                                                     } Of?GSC E8-6 Manager X97°~~;owne, ~m~ :;~,
                                                                       ~             nom.
